Citation Nr: 0507719	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals (pain and 
numbness in bilateral legs) claimed as resulting from a 
herniotomy performed in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from May 1943 to 
November 1945.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which, in 
pertinent part, denied entitlement to service connection for 
residuals (pain and numbness in bilateral legs) claimed as 
resulting from a herniotomy performed in service.  The Board 
Remanded the claim November 2003.  The claim now returns for 
appellate review.

In a notice of disagreement received in January 2002, the 
veteran requested a personal hearing.  By a statement 
submitted in May 2004, the veteran withdrew his request for a 
hearing.  The written withdrawal of the request for a 
personal hearing is valid.  In his substantive appeal, 
submitted in October 2002, the veteran requested a hearing 
before the Board by videoconference.  The requested 
videoconference was scheduled to be held in July 2003.  The 
veteran failed to report.  He has not requested that the 
Board hearing be rescheduled.  The veteran's failure to 
appear for his Board videoconference hearing constitutes a 
withdrawal of his request for a hearing before the Board.  
38 C.F.R. § 20.702(d) (2004).  The veteran has been afforded 
his right to a hearing, and appellate review may proceed. 

This appeal has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
veteran incurred scar tissue, causing residual pain, as the 
result of spinal anesthesia when the veteran underwent 
inguinal hernia repair in 1943 in service.  




CONCLUSION OF LAW

The criteria for an award of service connection for residuals 
of scar tissue due to spinal anesthesia administered during a 
herniotomy performed in service, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has had some pain and numbness 
in his legs since he underwent spinal anesthesia in service 
in May 1943 when a repair of an inguinal hernia was 
performed.  

The veteran's service medical records reflect that he 
underwent repair of an inguinal hernia in service in May 
1943.  However, the service medical records associated with 
the claims file do not include the operative report of that 
procedure.  

The report of VA examination conducted in May 2002 reflects 
that the veteran complained of pain, weakness, fatigue, and 
stiffness in the back and pain and numbness in the legs, with 
some symptoms beginning in service, and worsening in the past 
few years.  He reported that the symptoms never completely 
resolved, although the prescribed medications, gabapentin and 
naproxen, helped control some of the symptoms.  Examination 
disclosed full range of motion of the legs, no loss of motor 
strength, and intact sensation.  

The examiner, in the paragraph of the report describing the 
veteran's activities of daily living, stated, "Most of his 
symptoms are referable strictly the residual of a spinal 
block." (sic).  In the assessment portion of the report, the 
examiner stated, "Assessments are, 1) Inguinal hernia, 
resolved, and, 2) Spinal block secondary to herniorrhaphy, no 
diagnosis because no pathology is present to render a 
diagnosis referable to the spinal block."  This VA 
examination report also reflects that a large abdominal 
aortic aneurysm was noted.

VA outpatient treatment records dated from August 2001 to 
July 2002 reflect numerous entries, without comment from the 
providers, noting that the veteran reported chronic low back 
pain since 1943 following spinal anesthesia.  The veteran had 
full range of motion of both legs.  There was no loss of 
sensation in the lower extremities.  Straight leg raising was 
negative for abnormality.  Back pain and 
radiculopathy/paresthesia were among the assigned diagnoses.  
Gabapentin (Neurontin) was prescribed.  In July 2002, the 
veteran reported that that medication was not effective, but 
he declined medications other than Motrin.  

The report of magnetic resonance imaging conducted in April 
2002 discloses that there was mild to moderate osteophyte 
formation in the lumbar segments, facet arthropathy, and disc 
bulge at L5-S1.  There was a trigger point in the left 
posterior iliac crest region for pain radiating to the left 
lower extremity.

In a statement dated in December 2003, James Ross, M.D., 
provided an opinion that it was as likely as not that the 
veteran developed scar tissue as a result of spinal 
anesthesia in 1943, and this scar tissue resulted in chronic 
pain.  

Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Analysis

The Board notes that, initially, the RO, in a September 2002 
statement of the case (SOC), indicated that it was conceded 
that the veteran underwent spinal anesthesia during his 
surgery.  However, in a supplemental statement of the case 
(SSOC) issued in September 2004, the RO advised the veteran 
that there was no medical evidence to establish that spinal 
anesthesia would have been the standard operating procedure 
in 1943.  To the extent that denial of service connection for 
residuals of a herniotomy, to include pain and numbness of 
the back and both legs, is premised on the determination that 
the veteran had not presented medical evidence to support his 
statement that spinal anesthesia was used, the Board notes 
that the VCAA requires VA to assist the veteran to obtain 
such medical evidence.  The Board further notes that 
generally available information about the history of 
anesthesia reflects that spinal anesthesia was used in 
surgery as early as 1898.  

There are two medical opinions of record which address 
whether the veteran has current residuals of spinal 
anesthesia in 1943.  The private opinion provided in December 
2003 is entirely favorable to the veteran, stating that the 
spinal anesthesia resulted in scar tissue, with chronic pain 
residual to that scar tissue. 

The May 2002 VA examination report is somewhat difficult to 
decipher.  The examiner's conclusion that there is no 
pathology present to render a diagnosis referable to the 
spinal block appears to conflict with the statement in a 
previous paragraph of the report that  "Most of his symptoms 
are referable strictly the residual of a spinal block." 
(sic).  It is not clear to the Board whether this statement 
is simply poorly phrased or is favorable to the veteran's 
claim.  

The VA outpatient treatment records clearly reflect an 
ongoing diagnosis of paresthesia.  The treating outpatient 
provider did not provide any opinion as to the etiology of 
the assigned diagnosis of paresthesia, which appears to be 
separate from the multiple diagnoses referencing other spinal 
disorders such as the veteran's degenerative joint disease of 
the spine.  

The veteran clearly has several disorders, including 
degenerative joint disease of the spine and an abdominal 
aortic aneurysm, which could cause symptoms of back pain and 
numbness of the legs.  However, the evidence does not include 
an opinion that these disorders account for all of the 
veteran's symptoms.  It appears to the Board that the 
evidence as to the likelihood that the veteran has residuals 
of scar tissue caused by spinal anesthesia administered while 
the veteran was in service in 1943 is in equipoise.  
Resolving doubt in the veteran's favor, service connection 
for residuals of scar tissue, resulting from spinal 
anesthesia administered in service, is warranted.

As this determination is favorable to the veteran, discussion 
of compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not 
required.  




ORDER

Service connection for residuals of scar tissue, resulting 
from spinal anesthesia administered in service, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


